
	

116 SRES 280 IS: Commending the officers and personnel of U.S. Customs and Border Protection for their work during the crisis at the Southern border. 
U.S. Senate
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 280
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2019
			Mr. Graham (for himself, Mr. Grassley, Mr. Cornyn, Mr. Lee, Mr. Cruz, Mr. Sasse, Mr. Hawley, Mr. Tillis, Ms. Ernst, Mr. Crapo, Mr. Kennedy, and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Commending the officers and personnel of U.S. Customs and Border Protection for their work during
			 the crisis at the Southern border. 
	
	
 Whereas U.S. Customs and Border Protection (referred to in this preamble as CBP) is charged with protecting the borders of the United States and facilitating travel and trade;
 Whereas the Southern border of the United States is experiencing unprecedented numbers of vulnerable individuals attempting to enter the country;
 Whereas, in June 2019, 104,344 individuals were apprehended at the Southern border, which is an increase of more than 140 percent, as compared to June 2018;
 Whereas, as of June 2019, the number of individuals apprehended or determined to be inadmissible by CBP at the Southern border in fiscal year 2019 is 780,638, already surpassing the fiscal year 2014 total of 569,287, which was the highest such number in the preceding 5 years;
 Whereas the Homeland Security Advisory Council expects Southwest border migration numbers to approach or exceed 1,000,000 individuals in fiscal year 2019 unless immediate action is taken;
 Whereas, historically, the majority of individuals arriving at the Southern border have been single adult males from Mexico, but by May 2019, 72 percent of all border enforcement actions were associated with unaccompanied children and family units;
 Whereas, due to the constant and increasing flow of migrants crossing the Southern border between ports of entry, financial and human resources are being diverted from the security and law enforcement duties of CBP, resulting in—
 (1)fewer seizures of narcotics and illicit currency; and
 (2)increased wait times at ports of entry, leading to warnings of possible produce shortages and interruptions in supply chains;
 Whereas more than 40 percent of CBP resources are currently being absorbed by the humanitarian crisis at the Southern border;
 Whereas the final emergency interim report published by the Homeland Security Advisory Council on April 16, 2019, notes that a substantial number of individuals who are apprehended by CBP require significant personal and medical care that exceeds the ability and capacity of CBP, despite creative and humane attempts by CBP to care for such individuals in CBP custody;
 Whereas CBP officers and personnel have raised concerns that overcrowding poses immediate risks to— (1)the health and safety of the migrants; and
 (2)CBP officers; Whereas CBP officers are experiencing both physical illness and severe mental and emotional distress as a result of the crisis at the Southern border;
 Whereas, in May 2019, the Commissioner of CBP requested an additional $2,100,000 for the Employee Assistance Program of CBP in order to offer additional counseling services to CBP officers and personnel to respond to unanticipated critical incidents and other emerging crises, such as the unexpected response required for migrant caravans, employee suicides, and the need for a financial wellness program; and
 Whereas, in the face of the most difficult circumstances, CBP officers and personnel continue— (1)to work undaunted to protect the Southern border; and
 (2)to care for the migrants in CBP custody: Now, therefore, be it
	
 That the Senate— (1)commends the men and women of U.S. Customs and Border Protection, including Border Patrol personnel, Office of Field Operations personnel, Air and Marine Operations personnel, Office of Trade personnel, and all support personnel and their allies for their continued honorable service during the challenging humanitarian crisis at the Southern border; and
 (2)calls on Congress to pass legislation to support U.S. Customs and Border Protection officers and to manage the increasing flow of migrants attempting to enter the United States.
			
